FOR PUBLICATION

     UNITED STATES COURT OF APPEALS
          FOR THE NINTH CIRCUIT


 MARIO SANDOVAL-GOMEZ, AKA                         No. 10-73448
 Milton Alvarado-Sandine,
                          Petitioner,               Agency No.
                                                   A092-563-965
                      v.

 ERIC H. HOLDER, JR., Attorney                         ORDER
 General,
                         Respondent.


                     Filed October 24, 2014

   Before: Ronald M. Gould and N. Randy Smith, Circuit
  Judges, and Morrison C. England, Chief District Judge.*


                              ORDER

    The opinion filed on September 22, 2014, and published
at ___ F.3d ____, 2014 WL 4668962, is VACATED. It may
not be cited as precedent by or to this court or any district
court of the Ninth Circuit. The panel withdraws submission
of the case pending resolution of Almanza-Arenas v. Holder,
No. 09-71415.

 *
   The Honorable Morrison C. England, Jr., Chief District Judge for the
U.S. District Court for the Eastern District of California, sitting by
designation.